BRADY, Justice.
After a careful review of the record in this cause and the legal issues presented by the briefs of counsel, we reach the conclusion that the cases of Tate v. Short, 401 U.S. 395, 91 S.Ct. 668, 28 L.Ed.2d 130 (1971) and Williams v. Illinois, 399 U.S. 235, 90 S.Ct. 2018, 26 L.Ed.2d 586 (1970) are clearly distinguishable from the case at bar, not only factually but also with reference to the punishment involved. In Tate v. Short there was no provision in the statute permitting imprisonment. The punishment consisted only in the imposition of a fine. In Williams v. Illinois, while fine and imprisonment were permissible under the statute, the limitation as to the maximum time of imprisonment was exceeded. This came about because the appellant was given the maximum time of imprisonment which was then extended because the indigent appellant could not pay the fine and costs. In the case at bar, by the imposition of the fine of $100 the appellant could never be required to remain in jail longer than the statutory maximum period of ninety days.
For the foregoing reasons, the judgment of the Circuit Court of Chickasaw County is affirmed.
Affirmed.
GILLESPIE, C. J., and PATTERSON, SMITH and SUGG, JJ., concur.